Defendant has been convicted of murder, and appeals to this court.
Defendant was arrested some months after the commission of the homicide. When arrested he was searched, and upon his person were found two letters purporting to have been written by a Chinese society known as Suey Ying Tong, and addressed to another Chinese society known as Woo Soon Tong. The contents of these letters were to the effect that the friends of the dead man and the officers of the law were upon the track of the defendant, and this society to whom they were addressed was directed to give him information to the end that he might take precautions in the matter of changing his residence. We do not see the importance of these letters, especially in view of the fact that defendant was in no way connected with the sender of them, and no evidence was introduced tending to show that he acted upon their contents in any way. (People v. Colburn, 105 Cal. 648.) While flight is evidence of guilt, the advice or suggestion of third parties to a defendant that he flee is not. It is the fact of flight that is material and competent evidence, and not what third parties may do or say with reference to the flight. The defendant took the witness stand and stated that he did the killing in self-defense, and also stated that he had received a letter from his friends warning him of the danger of arrest, *Page 493 
and further stated that he changed his residence in order to avoid arrest, and at the suggestion of the letter he had received. In view of these facts which the record discloses, we do not perceive any injurious error committed upon the part of the trial court in the admission of these letters in evidence. At the same time, upon a second trial we now see no legal reason why they should be placed before the jury.
Price, a witness for the people, testified that the Chinese society known as the Suey Ying Tong, the party writing the aforesaid letters, was a highbinder society, a secret society, a tong, "one that can be hired for murder or blackmail, or anything you want for money." This evidence, upon every principle of criminal law, should not have gone to the jury. In ordering its admission the trial court stated that it tended to show the character of the defendant. We are at a loss to see how it had any such tendency, for there is not a particle of evidence that the defendant was a member of this tong. There was not even a particle of evidence to the effect that he had any personal knowledge of its existence. The sum and substance of the evidence is that he had in his possession at the time of his arrest two letters written by this tong, directing another tong to inform him of the danger surrounding him. That evidence is wholly too weak to connect defendant with this tong as a member, or even as an associate of its members.
There is another objection to the admission of this evidence of the witness Price, possibly more substantial than the one to which allusion has already been made. The evidence was offered by the prosecution for the purpose of degrading and impeaching the defendant. It was admitted by the court for that purpose. Yet, it is the law of this state — and we believe of every other state — that neither the defendant nor any witness can be impeached or degraded in this way. The effect of this evidence of necessity must have been greatly prejudicial to defendant in the eyes of the jury, and therefore its admission was an error that demands a new trial.
For the foregoing reasons the judgment and order are reversed and the cause remanded for a new trial.
Van Dyke, J., Harrison, J., Henshaw, J., and Temple, J., concurred. *Page 494